Name: Council Decision (EU) 2019/1261 of 15 July 2019 on the position to be taken on behalf of the European Union within the Joint Committee established by the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part, as regards the adoption of decisions on the rules of procedure of the Joint Committee and on the terms of reference of the specialised subcommittees
 Type: Decision
 Subject Matter: Asia and Oceania;  EU institutions and European civil service;  European construction;  cooperation policy;  politics and public safety;  international affairs
 Date Published: 2019-07-25

 25.7.2019 EN Official Journal of the European Union L 197/49 COUNCIL DECISION (EU) 2019/1261 of 15 July 2019 on the position to be taken on behalf of the European Union within the Joint Committee established by the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part, as regards the adoption of decisions on the rules of procedure of the Joint Committee and on the terms of reference of the specialised subcommittees THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part (1) (the Agreement), entered into force on 1 March 2018. (2) Article 48(1) of the Agreement establishes a Joint Committee to ensure the proper functioning and implementation of the Agreement (the Joint Committee). (3) Article 48(5) of the Agreement provides that the Joint Committee is to adopt its rules of procedure and Article 48(3) provides that it may set up specialised subcommittees. (4) In order to ensure the effective implementation of the Agreement, the rules of procedure of the Joint Committee should be adopted as soon as possible. (5) It is appropriate to establish the position to be taken on the Union's behalf within the Joint Committee. (6) The position of the Union within the Joint Committee should therefore be to support the adoption of the attached draft decisions of the Joint Committee, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the first meeting of the Joint Committee shall be to support the adoption of the draft decisions of the Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 July 2019. For the Council The President F. MOGHERINI (1) OJ L 343, 22.12.2017, p. 3. DRAFT DECISION No 1/ ¦ OF THE JOINT COMMITTEE ESTABLISHED BY THE EU-PHILIPPINES FRAMEWORK AGREEMENT ON PARTNERSHIP AND COOPERATION of ¦ adopting its Rules of Procedure THE JOINT COMMITTEE, Having regard to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part (1) (the Agreement), and in particular Article 48 thereof, Whereas: (1) The Agreement entered into force on 1 March 2018. (2) The Rules of Procedure of the Joint Committee should therefore be adopted, HAS ADOPTED THIS DECISION: Sole Article 1. The Rules of Procedure of the Joint Committee, as set out in the Annex, are hereby adopted. 2. This Decision shall enter into effect on the date of its adoption. Done at ¦, For the Joint Committee The Chair (1) OJ L 343, 22.12.2017, p. 3. ANNEX Rules of Procedure of the Joint Committee Article 1 Tasks and Composition 1. The Joint Committee shall perform the tasks provided for in Article 48 of the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part (the Agreement), hereinafter jointly referred to as the Parties and individually as the Party. 2. The Joint Committee shall be composed of representatives of both sides at senior official level. Article 2 Meetings 1. The Joint Committee shall normally meet every two years. The meeting of the Joint Committee shall be convened by the Chair. Meetings shall be held in Manila and Brussels alternately, on a date fixed by mutual agreement. Special sessions of the Joint Committee may be held at the request of either Party, if the Parties so agree. 2. If both Parties agree, the meetings of the Joint Committee may exceptionally be held by means of video- or teleconference. 3. Meetings of the Joint Committee shall be conducted exclusively and in confidence between representatives of the Parties, unless both Parties agree to do otherwise. Article 3 Chair The Party hosting the first Joint Committee meeting shall hold the chair from the date of that meeting until 31 December that year. The Joint Committee shall be then chaired alternately for a period of two years henceforth. Article 4 Participants 1. The members of the delegation of each Party shall be composed of representatives of the Parties to be led at the senior official level. 2. Each Party shall inform the other Party of the actual composition of its delegation 21 working days before the meeting. 3. The Chair shall ensure that all participants of the Joint Committee meetings are duly designated representatives of the Parties. Concerns on the composition of the delegation shall be submitted to the Chair. 4. The Parties, upon prior agreement, may invite third parties to a meeting to provide information on a particular subject if deemed necessary. Each Party must inform the other Party at least 21 working days before the meeting of their intent to invite a third party. Article 5 Secretariat A representative of the European External Action Service and a representative of the Department of Foreign Affairs of the Republic of the Philippines shall act jointly as Secretaries of the Joint Committee. All communications to and from the Chair shall be forwarded to the Secretaries. Correspondence to and from the Chair may be by any written means, including electronic mail. Article 6 Agendas for meetings 1. The Chair shall draw up a provisional agenda for each meeting. The provisional agenda shall be sent, together with the relevant documents, at least 21 working days before the meeting. 2. The agenda shall be adopted by the Joint Committee. Items other than those appearing on the provisional agenda may be placed on the agenda, if the Parties so agree. Article 7 Minutes 1. The two Secretaries shall jointly prepare a draft summary of the outcome/conclusions of the meeting. 2. The head of delegation of each Party shall approve and sign the draft summary in two copies. Each Party shall receive one original of the approved and signed summary. Article 8 Decisions and recommendations 1. The Joint Committee may take decisions or make recommendations in order to attain the objectives of the Agreement. Decisions and recommendations shall be adopted by common agreement of the Parties. Decisions and recommendations shall be adopted following completion by the Parties of their respective internal procedures in accordance with their laws and regulations. 2. The Joint Committee may decide to adopt decisions or recommendations by means of a written procedure. In such cases, the Parties shall agree a time-limit for the duration of the procedure. If, at the expiry of that time-limit, no Party has expressed opposition to the proposed decision or recommendation, the Chair of the Joint Committee shall declare the decision or recommendation to have been adopted without opposition. Article 9 Expenses 1. Each Party shall bear the expenses it incurs as a result of participating in the meetings of the Joint Committee, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. 2. Each Party shall bear the expenses it incurs in connection with interpreting at meetings and translation. 3. The Party hosting the meeting shall bear the expenses in connection with the organisation of meetings and reproduction of documents. Article 10 Specialised Subcommittees 1. In accordance with Article 48(3) of the Agreement, the Joint Committee may set up specialised subcommittees in order to assist it in the performance of its tasks. The specialised subcommittees shall report to the Joint Committee exclusively after each of their meetings. 2. The Joint Committee shall define the terms of reference (TOR) of each specialised subcommittee. 3. The Joint Committee may decide to amend the TOR or to abolish any existing specialised subcommittee. 4. The specialised subcommittees may make recommendations for the approval of the Joint Committee. DRAFT DECISION No 2/ ¦ OF THE JOINT COMMITTEE ESTABLISHED BY THE EU-PHILIPPINES FRAMEWORK AGREEMENT ON PARTNERSHIP AND COOPERATION of ¦ establishing specialised subcommittees and adopting their terms of reference THE JOINT COMMITTEE, Having regard to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part (the Agreement), and in particular Article 48(3) thereof, Having regard to Article 10 of the Rules of Procedure of the Joint Committee, Whereas: (1) To allow for expert level discussions on the key areas falling within the scope of the Agreement, specialised subcommittees should be established. (2) According to Article 8 of the Joint Committee's Rules of Procedure, the Joint Committee may decide to adopt decisions by means of a written procedure, HAS ADOPTED THIS DECISION: Sole Article The specialised subcommittees listed in Annex I are hereby established. The terms of reference of the specialised subcommittees shall be as set out in Annex II. Done at ¦, For the Joint Committee The Chair ANNEX I Joint Committee established by the EU-Philippines Framework Agreement on Partnership and Cooperation List of specialised subcommittees [ ¦] ANNEX II Terms of reference of specialised subcommittees established under the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part (hereinafter jointly referred to as the Parties and individually as the Party) Article 1 The specialised subcommittees shall discuss subjects or specific projects related to the relevant area of cooperation. Article 2 The specialised subcommittees shall work under the authority of the Joint Committee. They shall report and transmit their summary of outcomes/conclusions to the Chair of the Joint Committee within 30 working days after each meeting. Article 3 1. The specialised subcommittees shall be composed of representatives of the Parties. The heads of delegations of the relevant specialised subcommittees shall inform each other of the representation of both parties at the specialised subcommittees prior to the meeting. 2. Upon written agreement by the relevant heads of delegations of the specialised sub-committees, the specialised subcommittees may invite third parties to their respective meetings and may hear them regarding specific points on the agenda, as appropriate. Each Party must inform the other Party at least 10 working days before the meeting of their intent to invite a third party. The selection of the third party or parties shall be agreed upon by the Parties prior to the meeting. Article 4 The specialised subcommittees shall be chaired and, in principle, hosted by the Party holding the Chair of the Joint Committee. Article 5 A representative of the European External Action Service or of the relevant Directorate-General of the European Commission and a representative of the concerned lead agency for the Government of the Republic of the Philippines shall act jointly as Secretaries of the specialised subcommittees. Article 6 1. The specialised sub-committees shall meet whenever circumstances require upon agreement of the Parties, on the basis of a written request from either Party. Each meeting shall be held at a place and date agreed by the Parties. If both Parties agree, the meetings of the sub-committees may exceptionally be held by means of video- or teleconference. 2. Where one Party requests a meeting of a specialised subcommittee, the Secretary of the other Party shall reply within 21 working days of receipt of that request. 3. Taking into account Article 3(2) with regard to third parties, each Party shall inform the Chair of the intended composition of its delegation in due time before the meeting. Article 7 1. The Chair shall communicate the draft agenda to the Parties no later than 21 working days before the meeting. 2. Either Party may request the Chair to place an item on the agenda of a meeting of a specialised sub-committee. Items other than those appearing on the provisional agenda may be placed on the agenda, if the Parties so agree. Article 8 1. The Secretaries shall jointly prepare the draft summary of outcomes/conclusions. 2. The Head of Delegation of each Party shall approve and sign the draft summary in two copies prior to the end of each meeting. Each Party will receive one original of the approved and signed summary. 3. The meetings of the specialised sub-committees shall be conducted exclusively and in confidence between representatives of both Parties, unless both Parties agree to do otherwise.